DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 01/27/2019, 10/10/2019, 04/19/2020, and 05/28/2020 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 04/16/2021 by Applicant’s Attorney, Gudrun Huckett.

The application has been amended as follows:

CLAIMS: 

Cancel withdrawn claims 10-14.

1. A method for producing stacks of laminations, in which the laminations are punched out of a sheet metal strip and at least one adhesive is applied onto the laminations with at least one application head, wherein the laminations provided with the at least one adhesive are stacked into a stack of laminations, the method comprising: 
a) punching [[the]] a lamination (18) out of the sheet metal strip in a first position (20), wherein the lamination from the first position forms a stack of laminations, 
b) transporting the [[lamination (18)]] stack of laminations from the first positon into a second position (24) adjacent to the sheet metal strip (19)[[, in which the at least one adhesive and applying at least one adhesive to an upper side of the stack of laminations in the second position, 
c) transporting the [[lamination]] stack of laminations provided with the at least one adhesive from the second position (18) subsequently into a third position (25) underneath the sheet metal strip (19), 
d) punching [[the next]] a lamination (18) out of the sheet metal strip (19) [[at the height of]] in the third position (25) and placing the [[next]] lamination from the third position under pressure onto the [[lamination (18)]] stack of laminations provided with the at least one adhesive in the third position (25) to add the lamination from the third position to the stack of laminations, 
e) transporting the [[thusly created partial stack]] stack of laminations from the third positon into a fourth position (26) adjacent to the sheet metal strip (19)[[, in which the at least one adhesive is supplied onto the partial stack]] and applying at least one adhesive onto an upper side of the stack of laminations in the fourth position, 
f) transporting the [[partial stack]] stack of laminations provided with the at least one adhesive from the fourth position subsequently into the first position (20) [[, in which the next lamination (18) is punched out and placed]] and punching out a lamination from the sheet metal strip in the first position and placing the lamination from the first position under pressure onto the [[partial stack]] stack of laminations provided with the at least one adhesive in the first position lying thereunder to add the lamination from the first position to the stack of laminations, and 
g) repeating steps [[a)]] b) through f) subsequently until the stack of laminations has [[the]] a desired height. 

2. The method according to claim 1, further comprising cleaning and/or activating the stack of laminations (18) before applying the at least one adhesive to the stack of laminations. 

3. The method according to claim 1, further comprising applying the at least one adhesive onto the stack of laminations (5, 6, 18) in a contactless fashion. 

4. The method according to claim 1, further comprising applying the at least one adhesive onto the stack of laminations (5, 6, 18) in a planar, punctiform or linear fashion. 

5. The method according to claim 1, further comprising applying the at least one adhesive in such a quantity that the adhesive surface area on the upper side of the stack of laminations (5, 6, 18) amounts to at least [[approximately]] 50% of the overall surface area of the upper side of the stack of laminations. 

6. The method according to claim 5, wherein the adhesive surface area is larger than [[approximately]] 60% of the overall surface area of the upper side of the stack of laminations. 

7. The method according to claim 1, further comprising realizing the laminations (18) in a T-shaped fashion. 

8. The method according to claim 1, further comprising transporting the stack of laminations (18) between the different positions (20, 24-26) by a rotatable die (21). 

9. The method according to claim 1, further comprising transporting the stack of laminations (18) between the [[individual]] first, second, third, and fourth positions (20, 24-26) by a defined product-specific angle of rotation. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards a method for producing stacks of laminations. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the following limitations in combination with the rest of the claim limitations of claim 1: 


The following are the closest prior art that disclose similar methods of stacking punched out laminations, but do not disclose or render obvious the above limitations from claim 1:
US 2017/0077790
US 2007/0209175
US 6,737,784

Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729